DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 7/13/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 7/13/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Matsuzaki in view of Bonch-OSmolovskiy does not on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 7/13/2021, with respect to the rejection(s) of claim(s) 1-3, 6-17, 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-3, 6-17, 20 are allowed.
The following is an Examiner’s statement of reasons for allowance: with respect to Claims 1-3, 6-17, 20, Examiner agrees with Applicant’s remarks filed on 7/13/2021 page 6. Therefore, the claims are allowed over the prior art made of record.



/ONEAL R MISTRY/Primary Examiner, Art Unit 2664